164 S.E.2d 1 (1968)
274 N.C. 484
Dwight Moody CARTER trading as Ridgeway Tavern, Petitioner,
v.
STATE BOARD OF ALCOHOLIC CONTROL, MALT BEVERAGE DIVISION, Respondent.
No. 519.
Supreme Court of North Carolina.
November 20, 1968.
*2 Atty. Gen. T. W. Bruton and Staff Atty. Christine Y. Denson, Raleigh, for the State, respondent.
Bencini & Wyatt and Fisher & Fisher, High Point, for petitioner.
PER CURIAM.
Under the rules of this Court this appeal must have been docketed by 10 o'clock A.M. on 3 October 1967. Rule 5, Rules of Practice in the Supreme Court, 254 N.C. 785.
In the case of Owens v. Boling, 274 N.C. 374, 163 S.E.2d 396, this Court stated:
"Counsel may not waive the rules of this Court. In re Suggs, 238 N.C. 413, 78 S.E.2d 157; Jones v. Jones, 232 N.C. 518, 61 S.E.2d 335; State v. Butner, 185 N.C. 731, 117 S.E. 163. Consequently, it was beyond the authority of the attorneys to bypass a term. Mimms v. Seaboard Air Line R. R., 183 N.C. 436, 111 S.E. 778. `The rules of practice in the Supreme Court are mandatory, not directory, and must be uniformly enforced. * * * Neither the judges, nor the solicitors, nor the attorneys, nor the parties have any right to ignore or dispense with the rules requiring such docketing within the time prescribed. * * * If the rules are not observed the Court may ex mero motu dismiss the appeal.' Stone v. Ledbetter, 191 N.C. 777, 779, 133 S.E. 162, 163. In Kernodle v. Boney, 260 N.C. 774, 133 S.E.2d 697, the defendant-appellant's delay in docketing carried the case beyond the Spring Term at which it should have been heard. This Court, ex mero motu, dismissed that appeal. * * *"
Here, delay in docketing was such that the case was carried not only beyond the Fall Term 1967, at which it should have been heard, but was carried beyond the Spring Term 1968.
The appeal is dismissed, ex mero motu, for failure to docket within the time fixed by the Rules.
Appeal dismissed.